 In the Matter Of GROSS GALESBURG COMPANY.'and>AMALGAMATED.CLOTHING WORKERS OF-AMERICA, C. I. O.Case No. 13-R-2.84.Decided May 2,1944Messrs. Richard G. NeagleandJoseph E. West,of Galesburg, Ill.,for the Company.Messrs. E: D. SchultheisandVernon Dale,of Muscatine Iowa, forthe C. I.O.Mr. A. G. Goldberg,of Milwaukee, Wis., for the A. ;F. of L.Mr. William'Whitsett,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon 'a petition duly filed by Amalgamated Clothing Workers ofAmerica, herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofGross Galesburg Company, Galesburg, Illinois, herein called the Com-pany, the National Labor Relations Board, provided for an appro-priatehearing - upon due notice before Leon A. Rosell, TrialExaminer.Said hearing was held at Galesburg, Illinois, on March15, 1944.At the commencement of the hearing, the TrialExaminergranted the motion of United Garment Workers of America, Local243, A. F. of L., herein called the A. F. of L., to intervene. '-The Com-pany, the C. I'. O., 'and the A. F. of L. appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to 'introduce evidence bearing on theissues.The Trial Examiner's` rulings made at the' hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to"file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS of FACT1.THE BUSINESS OF THE COMPANYThe Company,an Illinois corporation,is engaged at its factory inGalesburg,Illinois, in the manufacture and distribution of work 'and56 N. L.It.B., No. 40.-1Ill198- GROSS GALESBURG COMPANY199utility clothing.During 1943, substantially all raw materials, con-sisting of cloth, canvas, buttons, buckles, and trimmings, valued atmore than $75,000, were secured from sources outside the State., Dur-ing the same, period,_the gross sales of the Company's manufacturedproducts amounted to more than $100,000, approximately 75 percentof which was sold and shipped to customers outside the State.The Company admits that,it is engaged in commerce within themeaning of the National Labor Relations Act.U. THE ORGANIZATIONS INVOLVEDAmalgamated Clothing Workers of America, affiliated with theCongress of Industrial Organizations, is a labor organization ad-mitting to membership employees of the Company.United Garment Workers of America, Local 243, affiliated with theAmerican Federation of Labor, is a -labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe'Company has refused to grant, recognition to the C. I. O. asthe exclusive bargaining representative of its employees until theC. I. O. has been certified by the Board in an appropriate unit.The A. F. of L. contends that its prior certification by the Board inOctober 19391 is a bar to a present determination of representatives byvirtue of the fact, that it had never' enjoyed the rights .accruing fromsuch certification:There is no merit in this contention. , The recordshows that from November 1939,to January 1944 the A. F. of L. andthe Company engaged, without success, in numerous conferences inan effort to arrive at mutually acceptable terms:The State and FederalDepartments of Labor and the War Labor Board ' extended theirservices during this period without succeeding in arriving at an agree-ment.'Counsel for the A. F. of L. admitted 'at the present hearing thatin the foregoing 4 years there had never been a meeting of minds be-tween the parties; and it is not contended that any unfair labor prac-tice on the part of the Company prevented it. Inasmuch as more than4 years have elapsed since the Board's certification of the A. F. of L.,we hold that it does not constitute' a bar to the present-investigation z'The A. F. of L. also contends that its contract, executed with theCompany in May 1937 and extended orally in January, and by memo-randum in October 1938, is a bar to a present determination of repre-,sentatives.The same contention was made before us in the proceed-ing which led to the certification of the A. F. of L. in 1939. In thatcase9we found that these contracts were not a bar. 'We again so find.1 SeeMatter of Gross, Galesburg,16 N. L.R. B. 566.2 SeeMatter of Baltimore Insular Ltnes, Inc,27 N. L. R. B. 4262SeeMatter of Gross Galesburg Co.,15 N L R. B. 716. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. representsa substantial number of em-has an interest in the proceeding by virtue of its prior certification.We find that a question affecting 'commerce has arisen concerningthe representation of 'employees of the Company, withinthe meaningof Section9 (c) andSection2 (6) and(7) of the Act.IV. THE APPROPRIATE UNIT'All parties agree that the appropriate unit is the same as that whichhas been found by the Board to be appropriate in the 1939 proceeding.5The record shows that,' except for the fact that fewer employees arenow employed, all conditions have remained- the same.We, therefore, find, in accordance with our prior determination, thatall production and maintenance employees, including the porter andthe machinists, but excluding foreladies, superintendents, office employees, salesmen, watchmen, the head machinists, and all supervi=sory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATIONOF REPRESENTATIVES1We find that the question which has arisen concerning representa-tion can best be resolved by an election by,secret ballot.A problemarises, however, as to the persons who shall be eligible to vote.The A. F. of L. was certified by the-Board in October 1939 and com-menced negotiations with the Company for a contract. In an effortto secure acceptance of its proposed terms,' the A. F. of L., on Feb-ruary 2, 1942, called a strike.Thereafter, active picketing was con-ducted in front of the Company's plant until April 1943. From thatdate to January 3, 1944, the A. F. of L. each day parked an automo-bile with a picketing sign on it in front of the plant from 7 a. in. to 5p. in.In an effort to settle the dispute the Federal Conciliation Serv-ice was called in, but to no avail; the dispute was then referred to theWar Labor Board. The War Labor= Board agreedto take jurisdic-tion of the dispute on the condition that 'the strike be terminated.The A. F. of L. thereupon held a meeting on December 27, 1943, and'The Field Examiner reported that the C I 0 submitted 103 cards beating apparentlygenuine original signatures;that the names of 90 persons appearing on the cards werelisted on the Company's pay roll of January28,1944,which contained the names of 111employees in the appropriate unit;and that the cards were all dated in January 1944.5Matter ofGrossGalesburg Go ,15 N.L' R B. 716. GROSS GALESBURG COMPANY201voted to terminate the strike.The automobile bearing the picketingsign was removed 'on January 3, 1944. The vote terminating the strikewas, according to the A. F. of L. president, conditioned on a settle-ment' of the differences between it and the Company.As of the dateof the' hearing, the War Labor Board had not effected a settlement.The A. F. of,-L. contends that the labor dispute is still current andthat 79 employees have not returned to work and will not return untila settlement favorable to the A. F. of L. is effected; it also contendsthat these employees are entitled to vote in any election the Board maydirect.It further contends that the employees hired by the Com-pany to replace the strikers should not be allowed to' vote.The C. I. 0. contends that on January 20, 1944, when it'raised thequestion concerning representation, there was no current labor dis-pute because the strike had been terminated; that since the strike wasnot due to any unfair labor practice on the part of the Company, itwas incumbent on the employees Who had struck to request reinstate-ment; and that having failed to request reinstatement when the strikewas terminated, they were no longer strikers or employees and hencenot entitled to vote.The Company contends that only those employees on it's pay rollimmediately prior to the Direction of Election should be' allowed tovote, but indicates that in the event this procedure is not followed, onlythose strikers who have not obtained employment elsewhere and whoare available to return to work should be allowed to vote.'It is clear, and we find, that the strikers ceased work as a result,of a labor dispute 'which is still current. It follows, therefore, that,in accordance with our established practice,° both the strikers whohave not abandoned the strike and the replacement employees are en-titled to vote.The record shows that some of the strikers have movedaway from Galesburg or its vicinity, and that others have obtainedemployment elsewhere.While ordinarily such factors are not con-clusive of an abandonment of the strike, we find that, in the circum-stances of this case and particularly,in view of the long history offruitless negotiations between the A. F. of L. and the Company, suchstrikers have abandoned the strike, have no present interest in the -,election of a bargaining agent, and hence are not entitled to vote.We shall direct that, the question concerning representation whichhas arisen be resolved by an election by secret ballot subject to the limi-tations and additions set forth in the Direction among the following _employees in the appropriate unit : '1.Those who were employed during the pay,-roll period immedi-ately preceding the date of the Direction of Election herein; and6Matter ofRudolph Wurlitzer Company,32N. 'L R. B. 163;Matterof Ideal Seating Com-pany,36 N. L. R. B. 166. ,202DECISIONS OF NATIONAL LABOR' RELATIONS BOARD2.Those employees who were, employed during the pay-roll period,immediately preceding the strike on February 2, 1942, and whose workceased as a consequence of or in connection with said strike, but ex-cluding those who have either moved away' from Galesburg or its vi-cinity, or have obtained-,employment elsewhere, or have returned towork for the Company prior to December' 27, 1943, and thereaftervoluntarily ` quititheir employment or were discharged for, cause.DIRECTION OF ELECTION"By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations,Act, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules,and Regulations-Series 3,'it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Gross GalesburgCompany, Galesburg, Illinois, an election by secret. ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under, the direction and supervision of theRegional Director for the- Thirteenth Region, acting in this matter asagent for the National tabor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the fol-lowing employees in the unit found, appropriate in Section IV, above,including employees in the armed forces of the United States who pre-sent themselves at the polls :I,1.Those employees of the Company—who were employed during thepay-roll period immediately preceding the date of this Direction,including' employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but` ex-cluding those, employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to, the date of theelection; andl2.,Those employees who were employed during the pay-roll periodimmediately preceding the strike on February 2, 1942, and whose workceased as a consequence of or in connection with said strike, but ex-cluding those who have moved away from Galesburg or its vicinity, orhave obtained employment elsewhere, or have returned to work forthe Company prior to December 27, 1943, and later voluntarily quittheir employment or were discharged for cause, to determine whetherthey desire to be represented by Amalgamated Clothing Workers ofAmerica, C. I. 0., or by United Garment Workers of America, Local243, A. F. of L., for the purposes of collective bargaining, or by neither.